UNITEI} STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN ]]IVISION

VALENTINA O’CONNOR, as Next Friend and
Guardian of Michael W. O’Connor,

Plaintiff,
vs. 15 c sess

DEPU'I`Y ARTHUR WRIGH'I`, et. al., Hon. Ruben Castillo

\_/`_/\_/‘~_/\_/\_/\_/WW

Defendants.

SETTLEMENT AGREEMENT AND GENERAL RELEASE
This Settlement Agreernent and General Release (the “Agreement”) is made between
VALENTINA O’CONNOR, as NeXt Friend and Gnardian of Michaei W. O’Connor (“Plaintiff”),
and the Defendant, City of Chicago, by its attorney, Edward N. Siskei, Corporation Counsel of the
City of Chicago; and Defendants, Cbristine Ellrnan, Deii'ick Shinn, Anne LeWis, Charfes Long,
Chantell Moore, Brian Young, leff Rumbaugh, John OWens, and Vincent Barner, by their attorney,

David Hartmann, Assistant Corporation Counsei, as follows:

1. Plaintiff and Defendants are collectively referred to as the “Parties” in this
Agreernent.
2. The Parties hereby agreelto settle and compromise the above-captioned action (the

“LaWsuit”) wider the terms and conditions set forth herein

3. Plaintiff accept§)ihe sum of FIVE THOUSAND AND NO/ 100 DOLLARS ($5,000.00),
(the “Settlement Arnount”) in full and complete settlement of the LaWsuit against Det`endants.

4. Payment of the Settienient Aniount Will be made in the form of three separate

checks made payable to (1) Valentina O’Connor, as plenary guardian of Michael W. O’Connor,

@G~

 

(2) Collison LaW Offices, and (3) Henderson Parks, LLC. Payment Will be mailed as soon as
practicable

5. The Settlernent Amount represents the entire amount of the compromise settlement
and the respective Parties Will each bear their own costs, fees, and expenses

6. This Agreement is not and shall not be construed as an admission by Defendants or
any former Defendants of the truth of any allegation or the validity of any claim asserted in this
lawsuit or of Defendants’ liability. Furthermore, none of the terms of the Agreernent may be
offered or received in evidence or in any Way referred to in any civil, criminal or administrative
action or proceeding other than proceedings that may be necessary to consummate or enforce this
Agreement.

7. Plaintiff for herself, her heirs and personal representatives, fully and forever
releases, acquits and discharge Defendants and any former Defendants, their agents, employees
and former employees, either in official or individual capacities, from any and all actions, suits,
debts, sums ofmoney, accounts and all claims and demands ofvvhatever nature, in law or in equity,
including but not limited to any and all claims for Constitutional, federal law or state law violations
against Plaintiff, and/or any taken, damaged, disposed of, or destroyed property, and any costs
accrued arising out of Plaintiff’s allegations Which are the subject of O’Connor v. Deputy flrth
Wright, et al., No. 15 C 8066 in the United States District Court for the Northern District of
Illinois, Eastern Division (the “Lawsuit”), or any claim or suit Which her, her heirs, assigns and
legal representatives, may heretofore or hereafter have had by reason of said allegations, including
but not limited to any and all claims for Constitutional violations, federal or state law claims,
injunctive relief claims, and/or any tal<en, damaged, disposed of, or destroyed property claims, as

Well as any other such claims against Cook County, the Cook County Sheriff, or any current or

 

former employees or agents thereof, that may have been brought prior to the execution date of this
release. THIS lS A GENERAL RELEASE.

S. ln exchange of settlement of this matter and subject to the provisions contained in
Paragraph 7, Plaintiff agreetho dismiss With prejudice Cook County and the individual defendants and
named in O’Connor v. Depuly Arlhur er`ght, et al., No. 15 C 8066.

9. Plaintiff represents and Warrants that she is, as plenary guardian of l\/lichael W.
O’Connor, lawful owner of all rights, title, and interests in and to every claim and other matter
Which she purports to release herein, and that she has not heretofore assigned or transferred, or
purported or attempted to assign or transfer to any person or entity any claims or other matters
herein released Plaintiff shall hold harmless Defendants or former Defendants, and any of their
current or fenner employees or agents, Whether in their official or individual capacities, against,
any claims arising out of or relating to any such assignment or transfer of any claims or other
matters released herein. Any costs related to the filing or bringing of this lawsuit are solely the
responsibility of Plaintiff.

lO. Complianee With all applicable federal, state, and local tax requirements shall be
the sole responsibility of Plaintiff. The Parties hereto acknowledge and agree, however, that this
settlement is intended to compensate Plaintiff for constitutional claims and not lost Wages, profits,
or other income arising out of or relating to the LaWsuit. Notvvithstanding the foregoing, such
claims arising out of or relating to the lawsuit are fully and completely released hereby.

ll. This settlement is based upon a good faith determination of the parties to resolve a
disputed claim. The parties have not shifted responsibility of medical treatment to Medicare in
contravention of 42 U.S.C. § l395y(b). The parties resolved this matter in compliance With both
state and federal laW. Plaintiff asserts and Defendants rely on the assertion that Michael W.

O’Connor is not a recipient of Medicare.

 

lZ. This Agreement contains the entire agreement between the Parties. Plaintiff
acknowledges and agrees that no promise or representation not contained in this Agreement has
been made to her, and she acknowledges and represents that this Agreenient contains the entire
understanding between the Parties, and contains all terms and conditions pertaining to the
compromise and settlement of the disputes referenced herein. No statement, remarl<, agreement,
or understanding, oral or written, that is not contained herein shall be recognized or enforced, nor
does this Agreement reflect any agreed upon purpose other than the desire of the Parties to reach
a full and final conclusion of the litigation without further expense

l3. This Agreement cannot be modified or amended except by an instrument in writing,
agreed to and signed by the Parties, nor shall any provision hereof be waived other than by a
written waiver, signed by the Parties.

l4. This Agreement shall be binding upon and inure to the benefit of Plaintiff and
Defendants and their respective heirs, executors, successors, assigns, and personal representatives,
including any person, entity, department, or agency succeeding to the interests or obligations of
any party hereto, or having an interest herein.

15. The provisions of this Agreement shall be deemed severable, and any invalidity or
unenforceability of any one or more of its provisions shall not affect the validity or enforceability
of the other provisions herein.

As ordered by the Court on January 15, 2019, this Agreement and General Release is entered and

/.¢,
effective this gilley of January, 2019.

nasa gian%;:-y 2019 /%VQ

RUBEN CASTILLO
United Stated District Judge, Presiding

 

